Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 9, 2021.




                                      In The

                       Fourteenth Court of Appeals

                                NO. 14-21-00685-CV



 IN RE D & L OIL AND GAS LLC AND BAYKO, PREBEG, FAUCETT &
                     ABBOTT, PLLC, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              157th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2021-56699

                         MEMORANDUM OPINION

      On November 29, 2021, relators D & L Oil and Gas LLC and Bayko, Prebeg,
Faucett & Abbott, PLLC filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the petition, relator
asks this court to compel the Honorable Tanya Garrison, presiding judge of the 157th
District Court of Harris County, to vacate her October 15, 2021 order granting TAI
Acquisition Corporation’s (“TAI”) petition for Rule 202 presuit deposition.1

      Relator’s petition is deficient because (1) it does not contain a certification
that by the person filing the petition that he or she has reviewed the petition and
concluded that every factual statement in the petition is supported by competent
evidence included in the appendix or record;2 (2) the documents in the record are not
sworn or certified;3 (3) it does not include the transcript of the in-person evidentiary
hearing held on the Rule 202 petition or a state that no testimony was adduced in
compliance with the matter complained;4 and (4) the record it does not include a
sworn or certified copy every document that is material to the relator’s claim,
including but not limited to relator’s renewed objections filed in the trial court on
November 24, 2021.5

      Relators have not established that they are entitle to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion to stay.


                                              PER CURIAM

Panel consists of Chief Justice Christopher and Justices Zimmerer and Wilson.




      1
          See Tex. R. Civ. P. 202.
      2
          See Tex. R. App. P. 52.3(j).
      3
          See Tex. R. App. P. 52.3(k), 52.7(a)(1).
      4
          See Tex. R. App. P. 52.7(a)(2).
      5
          See Tex. R. App. P. 52.7(a)(1).
                                                 2